PER CURIAM.
Appellants seek review of an order entered by the trial court in the early stages of a mortgage foreclosure action. The order requires the parties, through their counsel, to establish a joint trust account, receive rentals, pay expenses and service the superior mortgages. Appellants complain that the trial court should have required the co-trustees to make payments on the third mortgage.
It is clear from the limited record that a significant issue in this case is the existence of the third mortgage and, if it does in fact exist, to whom mortgage payments are to be made. The order in question is neither a final judgment, which would support a plenary appeal pursuant to Florida Rule of Appellate Procedure 9.110, nor one of the nonfinal orders subject to review under Florida Rule of Appellate Procedure 9.130. We likewise conclude that it would be inappropriate on this record to treat this proceeding as a petition for certiorari, see Smith v. Glisson, 468 So.2d 394 (Fla. 3d DCA 1985), and, accordingly, dismiss this appeal.
Appeal dismissed.